Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22-28, 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Bauer (“Review of Material Properties, Past Experiences, Procedures…”) or Bauer2 (“Solder-Filling of a CICC Cable…”) in view of Takayasu (“Conductor Characterization of YBCO…”).
Bauer teaches a method of obtaining a LTS cable assembly (EFDA dipole conductor (EFDA comprising Nb3Sn strands, page 2, Introduction), bending the cable assembly and filling the bent cable assembly with a molten metal (page 12).
Bauer2 teaches a method of obtaining a LTS cable assembly (EFDA dipole conductor (EFDA comprising Nb3Sn strands, page 152, Introduction), bending the cable assembly and filling the bent cable assembly with a molten metal (page 154).
Bauer and Bauer2 fail to teach that the cable assembly is a HTS cable assembly.
Takayasu, however, teaches a method of making an HTS cable assembly (abstract, Section II, A) wherein a HTS cable assembly is filled with molten metal (Section II, Part B) and then bending the filled HTS cable (Section III) for the purpose of manufacturing a magnet coil (Section V and VI).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a HTS cable assembly as the cable assembly in Bauer or Bauer2 in order to manufacture a magnet coil as taught by Takayasu and because it is known to fill an HTS cable assembly with molten metal.
Regarding claims 23-28 and 45-49, Bauer, Bauer2, and Takayasu teaches these limitations. See previous citations. Specifically regarding claims 45 and 47, it appears that producing a partial loop or a loop (full loop) is a matter of design choice and based on the requirements of the end product absent a showing of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735